Case 17-22245        Doc 53     Filed 05/13/19     Entered 05/13/19 15:44:19          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 22245
         Murad Kashour

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/26/2017.

         2) The plan was confirmed on 02/08/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 05/31/2018, 01/10/2019.

         5) The case was Dismissed on 01/24/2019.

         6) Number of months from filing to last payment: 15.

         7) Number of months case was pending: 22.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-22245             Doc 53             Filed 05/13/19    Entered 05/13/19 15:44:19                Desc         Page 2
                                                              of 3



 Receipts:

           Total paid by or on behalf of the debtor                        $8,198.00
           Less amount refunded to debtor                                  $1,088.00

 NET RECEIPTS:                                                                                                $7,110.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                            $4,000.00
     Court Costs                                                                          $0.00
     Trustee Expenses & Compensation                                                    $316.17
     Other                                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                            $4,316.17

 Attorney fees paid and disclosed by debtor:                             $360.00


 Scheduled Creditors:
 Creditor                                                  Claim         Claim            Claim       Principal      Int.
 Name                                            Class   Scheduled      Asserted         Allowed        Paid         Paid
 Ameirca Hallmark Insurance                  Unsecured         248.00           NA              NA            0.00       0.00
 American InfoSource LP as agent for Direc   Unsecured           0.00        521.18          521.18           0.00       0.00
 Amos Alonzo Stagg High School               Unsecured         310.00           NA              NA            0.00       0.00
 AT&T Mobility II LLC                        Unsecured      1,996.00            NA              NA            0.00       0.00
 Bank Of America                             Unsecured      1,936.00            NA              NA            0.00       0.00
 Becket & Lee                                Unsecured      5,791.00       5,791.68        5,791.68           0.00       0.00
 Chase                                       Unsecured         308.76           NA              NA            0.00       0.00
 City of Chicago Department of Finance       Unsecured         700.00           NA              NA            0.00       0.00
 City Of Palos Hills                         Unsecured          66.39           NA              NA            0.00       0.00
 Commonwealth Edison Company                 Unsecured     22,361.86     22,495.69        22,495.69           0.00       0.00
 First Premier Bank                          Unsecured          84.00           NA              NA            0.00       0.00
 Gc Services                                 Unsecured         109.00           NA              NA            0.00       0.00
 Illinois Tollway                            Unsecured      3,106.10       8,395.80        8,395.80           0.00       0.00
 Jefferson Capital Systems LLC               Unsecured           0.00        293.27          293.27           0.00       0.00
 Nicor Gas                                   Unsecured      2,987.00       3,005.23        3,005.23           0.00       0.00
 Portfolio Recovery Associates               Unsecured         820.00        820.24          820.24           0.00       0.00
 Portfolio Recovery Associates               Unsecured         820.00           NA              NA            0.00       0.00
 Repulic Services                            Unsecured          88.24           NA              NA            0.00       0.00
 Repulic Services                            Unsecured         187.36           NA              NA            0.00       0.00
 United States Dept of HUD                   Unsecured     23,143.47     23,143.47        23,143.47           0.00       0.00
 Village Of Bridgeview                       Unsecured         650.00           NA              NA            0.00       0.00
 Village of Posen                            Unsecured         150.00           NA              NA            0.00       0.00
 Village of Worth                            Unsecured         170.00           NA              NA            0.00       0.00
 Wells Fargo Bank                            Secured      122,758.00    126,280.19       126,280.19           0.00       0.00
 Wells Fargo Bank                            Secured       19,742.86     19,742.86        19,742.86      2,793.83        0.00
 World Acceptance/Finance Corp               Unsecured      1,840.00       1,943.61        1,943.61           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-22245        Doc 53      Filed 05/13/19     Entered 05/13/19 15:44:19             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $126,280.19              $0.00              $0.00
       Mortgage Arrearage                                $19,742.86          $2,793.83              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                         $146,023.05          $2,793.83              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $66,410.17               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,316.17
         Disbursements to Creditors                             $2,793.83

 TOTAL DISBURSEMENTS :                                                                       $7,110.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
